DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

The examiner notes applicant’s uses of an ‘audio circuit’ and the term ‘coupled’ within the claims are not used in a well known manner.  The examiner notes that in a loudspeaker for example every component responds to and affects the audio produced by said loudspeaker based on the propagation, reflection, and absorption, and adsorption of soundwaves, including the internal components of the loudspeaker and every element in the environment surround the loudspeaker.  Additionally, applicant’s specification defines ‘coupled’ to include indirect, direct, wired or wireless (para. 13 of specification).  As such, every single element within a loudspeaker and every element in the surrounding environment (including other loudspeakers) is ‘coupled’ together within an ‘audio circuit’.  The cited prior art will be applied in view of this.
‘the port’ recited in claim 2 is read as the ‘bass reflex port’ of claim 1.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10674263 B1.  Although the claims at issue are not identical, they the application claim 1 claims a broader form of the same audio circuit claimed in claim 1 of the patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 1,7,4,10,5,11,6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al  (US 20160157015 A1).

As per claim 1, Hu discloses an audio circuit, comprising: 
a speaker housing (the porting or venting cited in para. 7 each require a speaker housing in order to be formed),
 comprising: 
a speaker 702 (fig. 7);
 and a passive radiator or a bass reflex port (the loudspeaker can be ported or vented, para. 7, each of which are passive radiators); 
an amplifier 710 coupled to the speaker; 

a current sensor 704 coupled to the speaker; 
an excursion control circuit 708 coupled to the amplifier, the voltage sensor, and the current sensor, 
the excursion control circuit comprising: 
back electro-magnetic force (EMF) measurement to measure back electro- magnetic force of the speaker based on voltage measurements received from the voltage sensor and current measurements received from the current sensor (block 712 models and generates parameters based on the voltage and current measurements as shown in fig. 7 and cited in para. 42, where one of the parameters that can be modeled/measured is the back-emf as shown in fig. 5, para. 37, where the output of 520 is generated which is a measurement of the back-emf based on the voltage and current measurements 502,504 ); 
a back-EMF model (Hx(s) in adaptive filter 522) that is updated based on measurements of the back- EMF and is converted to an excursion model (Hx(s) re-used/converted to the model within  block 522a); 
and, excursion protection to limit amplitude (XPRED(t) 534 is used to limit the amplitude as per the speaker protection thresholds of para. 42 )  of audio signal provided to the amplifier based on the excursion model of the speaker and amplitude of an audio input signal (the thresholds include output power level thresholds, which by definition will function based on the amplitude of the signal as the amplitude is directly proportional to signal power, where when a power and associated amplitude are beyond a threshold the power and associated amplitude are limited by decreasing the amplifier gain as per para. 43).

As per claim 7, the claim 1 rejection discloses an audio circuit, comprising: 

a voltage sensor coupled to an output of the amplifier; 
a current sensor coupled to the output of the amplifier; 
an excursion control circuit coupled to the amplifier, the voltage sensor, and the current sensor, the excursion control circuit comprising: 
back electro-magnetic force (EMF) measurement to measure back electro- magnetic force of a speaker based on voltage measurements received from the voltage sensor and current measurements received from the current sensor; 
a back-EMF model that is updated based on measurements of the back- EMF and is converted to an excursion model; 
and excursion protection to limit amplitude of audio signal provided to the amplifier based on the excursion model of the speaker and amplitude of an audio input signal (as per the claim 1 rejection).

As per claims 4,10, the circuit comprises a back-EMF model to excursion model 522a conversion to convert the amplitude of the audio input signal 532 to a value of speaker excursion 534.

As per claims 5,11, the excursion protection is to estimate speaker excursion 534 based on the amplitude of the audio input signal 532 provided to the audio circuit and the excursion model Hx(s)provided by the back-EMF model to excursion model conversion block 522a.
As per claims 6, the excursion protection is to apply a gain attenuation to a delayed version of the audio input signal (the audio input signal is delayed by the amount of time it takes to perform the signal processing as cited in the claim 1 rejection until output 534 is produced 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 12,13,14,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 20160157015 A1), and further in view of Millen et al (US 8837763 B1) and further in view of Lee et al (US 20150340795 A1).


As per claim 12, the claim 1 rejection discloses an audio circuit, comprising: 
an amplifier; 
a voltage sensor coupled to the amplifier; 
a current sensor coupled to the amplifier; 
an excursion control circuit comprising: 
a back electro-magnetic force (EMF) measurement circuit (the means to perform the back electro-magnetic force (EMF) measurement in the claim 1 rejection) whereas the measurement is based on the measured voltage and current signals, the EMF measurement circuit is coupled to the voltage sensor and the current sensor; 

Hu further discloses that the model within 206 comprises modeling for different kinds of speakers including sealed and ported speakers (para. 7).  


However, the claim 1 rejection and Hu do not disclose: 
a second order back EMF filter coupled to the back-EMF measurement circuit; 
a fourth order back EMF filter coupled to the second order back EMF filter; 
a back-EMF model to excursion model conversion circuit to the second order back EMF filter and the fourth order back EMF filter; 
a port detection circuit coupled to the voltage sensor, the current sensor, and the second order filter;
and an excursion protection circuit coupled to the back-EMF model to excursion model conversion circuit, an audio input, and the amplifier.

Lee teaches that a phone/loudspeaker with a speaker(driver) may comprise a port/radiator in the housing (abstract).  Lee teaches that the port may be closed based on a port detection circuit (the means to detect a condition that requires the use of a port or to close a port as cited in para. 56).  Lee teaches that this makes the device less susceptible to contaminant intrusion (para. 56).  It would have been obvious to one skilled in the art to implement the claimed port detection circuit for the purpose of reducing the influence of 
Millen discloses a loudspeaker model and teaches that the model can be implemented as a bass reflex system with a 2nd  natural order response that represents the loudspeaker transducer/driver and teaches to use a fourth order filter to represent the transducer as 2nd order together with a second order filter to model the air in the enclosure together with a duct/port.  It would have been obvious to one skilled in the art that the model used to model different loudspeakers could include a 4th order filter to model the ported loudspeaker and a second order filter to model the sealed loudspeaker for the purpose of implementing the recited loudspeaker models, where the adaptive filter would then comprise the 4th order back-emf filter and the second order back-emf filter, where the Back-emf filters are coupled (in view of the examiner’s comment regarding the term ‘coupled’ as cited above) to each other and the back-EMF measurement circuit as they are located in the same device/loudspeaker.



As per claim 13, the examiner takes official notice that it is well known in the art to implement switches/buttons in order to control a media playing device embodiment as shown in fig. 8 of Hu, where any switch would be ‘coupled’ (noting examiner’s comments above regarding applicant’s definition of ‘coupled’) to the current sensor, the fourth order back EMF filter, the port detection circuit, and the second order back EMF filter as they are in the same device.
claim 14, it is rejected as per the claim 13 rejection where the switch is ‘coupled’ to  the port detection circuit, the back-EMF to excursion conversion circuit, and the audio input as they are in the same device.

As per claim 15, the excursion protection circuit comprises: a limiter circuit coupled (as per the claim 13,14 rejections in view of the examiner’s comments about ‘coupled’) to the switch (as cited above) and the amplifier (as cited above); and a delay circuit coupled to the audio input and the amplifier (the system requires a delay circuit in order to delay the input audio so the processing as shown in fig. 5 of Hu can be performed so that the audio can be delayed for the processing as cited in the claim 1 rejection).


The following claims 2,8,3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (US 20160157015 A1), as applied to claims 1,7, and further in view of and further in view of Millen et al (US 8837763 B1).

As per claims 2,8, the back-EMF model comprises: a second order filter to model back-EMF of the speaker; a fourth order filter to model back-EMF of the speaker with the passive radiator/port as per the claim 17 rejection.
The claim 1 rejection and Hu do not disclose: 
the back-EMF model comprises: 
a second order back EMF filter coupled to the back-EMF measurement circuit; 
a fourth order back EMF filter coupled to the second order back EMF filter; 

nd  natural order response that represents the loudspeaker transducer/driver and teaches to use a fourth order filter to represent the transducer as 2nd order together with a second order filter to model the air in the enclosure together with a duct/port.  It would have been obvious to one skilled in the art that the model used to model different loudspeakers could include a 4th order filter to model the ported loudspeaker and a second order filter to model the sealed loudspeaker for the purpose of implementing the recited loudspeaker models, where the adaptive filter would then comprise the 4th order back-emf filter and the second order back-emf filter, where the Back-emf filters are coupled (in view of the examiner’s comment regarding the term ‘coupled’ as cited above) to each other and the back-EMF measurement circuit as they are located in the same device/loudspeaker.



As per claims 3,9, the second order filter is updated based on the measurements of the back-EMF as part of the adaptive filter as described in the claim 1 rejection); and the fourth order filter (as per the claim 2 rejection) is updated based on output of the second order filter (since the output of the second order filter is used as part of a feedback loop as per the error signal 506 in fig. 5 of Hu it will affect the value of the other models parameters used, including the 4th order filter within adaptive filter 522).




The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
June 8, 2021